ITEMID: 001-22399
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: WALCZAK v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Jan Walczak, is a Polish national, who was born in 1952 and lives in Łódź. He is represented before the Court by Ms Banasik, a lawyer practising in Łódź.
The facts of the case, as submitted by the applicant, may be summarised as follows.
On 8 August 1997 the Łódź District Court convicted the applicant of uttering threats and battering his wife and sentenced him to four years’ imprisonment, with execution of the sentence stayed for a probationary period of four years. On 9 December 1997 the Łódź Regional Court dismissed his appeal.
The applicant lodged with the Łódź Regional Court a cassation appeal within the thirty days’ time-limit provided for by law, alleging various procedural shortcomings which, in his argument, negatively affected both his defence rights and the outcome of the case. The Regional Court, having examined the appeal, found that it complied with the formal requirements specified by the Code of Criminal Procedure and subsequently forwarded it to the Supreme Court.
On 20 December 2000 the Supreme Court, at a court session held in camera, dismissed his cassation appeal as manifestly ill-founded.
Under the Code of Criminal Procedure of 1998 a party to criminal proceedings can lodge a cassation appeal with the Supreme Court against a final judgment of the appellate court, which has terminated the proceedings. The cassation appeal has to be drafted and signed by a lawyer.
A cassation appeal can be lodged only on the grounds referred to in Article 439 of the Code. These grounds include certain procedural shortcomings, which justify quashing of a first-instance decision, regardless of whether they are invoked by the party lodging any remedy against such decision (for example, wrong composition of the court, lack of legal assistance in cases where such assistance was compulsory, violation of the rules governing jurisdiction of criminal courts, certain breaches of defence rights). A cassation appeal can also be lodged on the ground of another flagrant breach of law, if such a breach negatively affected the judicial decision under appeal.
Article 530 of the Code provides that the court which gave the decision appealed against is competent to decide whether the formal requirements for a cassation appeal are satisfied, and to refuse to accept the appeal, if this is not the case. If the appeal is admissible, it is forwarded to the Supreme Court.
Pursuant to Article 535 of the Code, as amended on 20 July 2000 to take effect as of 1 September 2000, the Supreme Court shall consider the cassation appeal against a judgment at a hearing. However, it is open to the Court to dismiss such appeal at a session held in camera, if it considers that it is manifestly ill-founded. No written grounds shall be prepared for such a decision.
